DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 August 2020, 31 December 2020 2019 and 12 September 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-10 and 12-17 are objected to because of the following informalities:
Claims 2-10 and 13-17 recite in lines 1 “Piezoelectric stepper drive according to” which should be changed to “The piezoelectric stepper drive according to” because the subject matter “piezoelectric stepper” is already disclosed in the independent claim.

Claim 17 is ended without period in line 5 “another drive section of said drive apparatus and said driven member” which should be changed to “another drive section of said drive apparatus and said driven member.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1-17, multiple limitations are disclosed in improper terms that create the confusing or insufficient antecedent bases.  Applicants are respectfully requested to carefully review the limitations in underlined bold texts below to accordingly make corrections.  The limitations in underlined bold texts should be corrected by being compared with the limitations in italic to have the antecedent bases confirmed.
In the claims:
1. Piezoelectric stepper drive, comprising: 
at least one piezoelectric drive apparatus with at least two drive sections which are drivable independently of each other and each arranged to be acted upon by at least two piezoelectric actuators; and 
a driven member which is arranged to be advanced by at least one of said drive sections when control voltages are applied to said actuators, where said drive apparatus is configured approximately in a triangle shape, at a tip of which said drive sections are arranged, said drive apparatus being in mirror-image symmetry to a plane of symmetry that includes an advance direction of said driven member and extends between said drive sections of the same drive apparatus, and at least one of said drive sections is biased against said driven member in the absence of control voltages applied to said actuators, wherein at least one of said drive sections is biased against said driven member in an absence of control voltages applied to said actuators such that said drive section will block the advance of said driven member, where each of said drive sections is mounted individually resilient relative to a base of said triangle.
2. Piezoelectric stepper drive according to claim 1, wherein the said drive apparatus comprises: 
a deformable frame into which said actuators are inserted such that said at least two actuators for respectively acting upon a drive section abut with one of their respective ends against said drive section of said frame that is common to them, and with their other end are supported against a support section of said deformable frame.
3. Piezoelectric stepper drive according to claim 2, wherein said deformable frame comprises: 
elastically deformable sections.
4. Piezoelectric stepper drive according to claim 3, wherein at least one of said elastically deformable sections is configured as a spring section or as a flexure hinge, where at least one of said elastically deformable sections is arranged between at the said support section and a base of said deformable frame and/or between at least one of said drive sections and said base of said deformable frame.
13. Piezoelectric stepper drive according to claim 4, wherein said actuators at least in sections form the legs of said triangle and are fixed to a base of said triangle in an articulated manner.
14. Piezoelectric stepper drive according to claim 13, wherein the stepper drive comprises: at least two drive apparatuses which are arranged on the same side or on different sides of said driven member, where said drive apparatuses are arranged in mirror-image symmetry and/or said drive sections are deflectable in mirror-image symmetry and/or said actuators associated with said drive sections are connected in mirror-image symmetry.
15. Piezoelectric stepper drive according to claim 14, wherein said driven member is configured and/or mounted in an elastically deformable manner and, in an absence of control voltages at said actuators, will be biased by restoring forces against said drive apparatus due to elastic deformation.
16. Piezoelectric stepper drive according to claim 15, wherein at least one drive apparatus is arranged on a base frame, where said base frame comprises: elastically deformable sections, formed as flexure hinges, so that said drive apparatus is mountable on said base frame in such an elastic manner that at least one of its drive sections, in the absence of an control voltages at said actuators, will be biased by restoring forces against said driven member due to elastic deformation.
17. Piezoelectric stepper drive according to claim 16, wherein said driven member is mounted and/or configured and/or said drive apparatus is mounted and/or said base frame is configured such that an increase in a biasing force between one of said drive sections of said drive apparatus and said driven member will lead to a decrease in a biasing force between another drive section of said drive apparatus and said driven member
5. Piezoelectric stepper drive according to claim 1, wherein said actuators at least in sections form the legs of said triangle and are fixed to a base of said triangle in an articulated manner.
6. Piezoelectric stepper drive according to claim 1, wherein the stepper drive comprises:
at least two drive apparatuses which are arranged on the same side or on different sides of said driven member, where said drive apparatuses are arranged in mirror-image symmetry and/or said drive sections are deflectable in mirror-image symmetry and/or said actuators associated with said drive sections are connected in mirror-image symmetry.
7. Piezoelectric stepper drive according to claim 1, wherein said driven member is configured and/or mounted in an elastically deformable manner and, in an absence of control voltages at said actuators, will be biased by restoring forces against said drive apparatus due to elastic deformation.
8. Piezoelectric stepper drive according to claim 1, wherein at least one drive apparatus is arranged on a base frame, where said base frame comprises: 
elastically deformable sections, formed as flexure hinges, so that said drive apparatus is mountable on said base frame in such an elastic manner that at least one of its drive sections, in the absence of an control voltages at said actuators, will be biased by restoring forces against said driven member due to elastic deformation.
9. Piezoelectric stepper drive according to claim 7, wherein said driven member is mounted and/or configured and/or said drive apparatus is mounted and/or said base frame is configured such that an increase in a biasing force between one of said drive sections of said drive apparatus and said driven member will lead to a decrease in a biasing force between another drive section of said drive apparatus and said driven member.
10. Piezoelectric stepper drive according to claim 1, wherein said piezoelectric stepper drive comprises: 
a guide device for guiding said driven member in an advance direction relative to said drive apparatus.
11. Method for actuating a piezoelectric stepper drive having a piezoelectric drive apparatus, with at least two drive sections, which are drivable independently of each other and each arranged to be acted upon by at least two piezoelectric actuators, the method comprising: 
a. step A: actuating a second set of actuators associated with at least one second drive section and optionally actuating a first set of actuators associated with said at least one first drive section, so that a biasing force applied to a driven member by said first drive section is reduced or cancelled; 
b. step B: actuating said second set of actuators so that said second drive section transmits drive forces onto said driven member and said driven member is advanced in a drive direction; 
c. step C: changing control voltages applied to said second actuators and optionally changing control voltages applied to said first actuators to restore the contact between said first drive section and said driven member, where said first and said second drive sections are offset from each other in the drive direction of said driven member; 
d. step D: actuating said first set of actuators and optionally actuating said second set of actuators so that the biasing force applied to said driven member by said second drive section is reduced or canceled; 
e. step E: actuating said first set of actuators so that said first drive section transmits drive forces onto said driven member and said driven member is advanced in the drive direction; 
f. step F: changing control voltages applied to said first set of actuators and optionally changing control voltages applied to said second actuators to restore the contact between said second drive section and said driven member; and optionally 
g. repeating steps A to F, where step B is modified for each repetition such that said second set of actuators and said first set of actuators are actuated so that said second drive section causes an advance of said driven member in the drive direction and said first drive section performs a motion in a direction substantially opposite to the drive direction.
12. Method for actuating a piezoelectric stepper drive according to claim 11, where step B additionally comprises: actuation of said first set of actuators so that said first drive section performs a motion in the direction substantially opposite to the drive direction, and/or in step E said second set of actuators are additionally actuated so that said second drive section performs a motion in a direction substantially opposite to the drive direction.

Examiner’s Note: because of the issues with 35 U.S.C. 112(b), related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al. (U.S. Patent No. 5563465).
Regarding independent claim 1, Nakahara et al. (e.g. see FIG. 4, FIG. 8 and line 58 of col. 3 – line 58 of col. 4) discloses piezoelectric stepper drive, comprising: 
at least one piezoelectric drive apparatus (e.g. see FIG. 4, FIG. 8) with at least two drive sections (3) which are drivable independently of each other and each arranged to be acted upon by at least two piezoelectric actuators (100 and 102, 101 and 103, 104 and 106, and 105 and 107); and 
a driven member (110) which is arranged to be advanced by at least one of said drive sections (3) when control voltages are applied to said actuators (100 and 102, 101 and 103, 104 and 106, and 105 and 107), where said drive apparatus (e.g. see FIG. 4, FIG. 8) is configured approximately in a triangle shape, at a tip of which said drive sections are arranged, said drive apparatus (e.g. see FIG. 4, FIG. 8) being in mirror-image symmetry to a plane of symmetry that includes an advance direction of said driven member (110) and extends between said drive sections of the same drive apparatus (e.g. see FIG. 4, FIG. 8), and at least one of said drive sections is biased against said driven member (110) in the absence of control voltages applied to said actuators (100 and 102, 101 and 103, 104 and 106, and 105 and 107), wherein at least one of said drive sections is biased against said driven member (110) in an absence of control voltages applied to said actuators (100 and 102, 101 and 103, 104 and 106, and 105 and 107) such that said drive section will block the advance of said driven member (110), where each of said drive sections is mounted individually resilient relative to a base of said triangle.
Regarding claim 5, Nakahara et al. (e.g. see FIG. 4, FIG. 8 and line 58 of col. 3 – line 58 of col. 4) discloses said actuators (100 and 102, 101 and 103, 104 and 106, and 105 and 107) at least in sections form the legs of said triangle and are fixed to a base of said triangle in an articulated manner.
Regarding claim 6, Nakahara et al. (e.g. see FIG. 4, FIG. 8 and line 58 of col. 3 – line 58 of col. 4) discloses the stepper drive comprises:
at least two drive apparatuses (e.g. see FIG. 4, FIG. 8) which are arranged on the same side or on different sides of said driven member (110), where said drive apparatuses (e.g. see FIG. 4, FIG. 8) are arranged in mirror-image symmetry and/or said drive sections (3) are deflectable in mirror-image symmetry and/or said actuators (100 and 102, 101 and 103, 104 and 106, and 105 and 107) associated with said drive sections (3) are connected in mirror-image symmetry.
Regarding claim 7, Nakahara et al. (e.g. see FIG. 4, FIG. 8 and line 58 of col. 3 – line 58 of col. 4) discloses said driven member (110) is configured and/or mounted in an elastically deformable manner and, in an absence of control voltages at said actuators (100 and 102, 101 and 103, 104 and 106, and 105 and 107), will be biased by restoring forces against said drive apparatus (e.g. see FIG. 4, FIG. 8) due to elastic deformation.
Regarding claim 9, Nakahara et al. (e.g. see FIG. 4, FIG. 8 and line 58 of col. 3 – line 58 of col. 4) discloses said driven member (110) is mounted and/or configured and/or said drive apparatus (e.g. see FIG. 4, FIG. 8) is mounted and/or said base frame is configured such that an increase in a biasing force between one of said drive sections (3) of said drive apparatus (e.g. see FIG. 4, FIG. 8) and said driven member (110) will lead to a decrease in a biasing force between another drive section of said drive apparatus (e.g. see FIG. 4, FIG. 8) and said driven member (110).
Regarding claim 10, Nakahara et al. (e.g. see FIG. 4, FIG. 8 and line 58 of col. 3 – line 58 of col. 4) discloses said piezoelectric stepper drive comprises: 
a guide device (6) for guiding said driven member (110) in an advance direction relative to said drive apparatus (e.g. see FIG. 4, FIG. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (U.S. Patent No. 5563465) in view of Mori et al. (U.S. Patent No. 4613782).
Regarding claim 8, Nakahara et al. discloses every aspect of the invention except for 
“elastically deformable sections, formed as flexure hinges, so that said drive apparatus is mountable on said base frame in such an elastic manner that at least one of its drive sections.”
However, Mori et al. (e.g. see FIG 5) teaches elastically deformable sections (19), formed as flexure hinges (22a, 22b), so that said drive apparatus is mountable on said base frame (20a, 20b) in such an elastic manner that at least one of its drive sections (10).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the actuator system of Nakahara et al. to include “elastically deformable sections, formed as flexure hinges, so that said drive apparatus is mountable on said base frame in such an elastic manner that at least one of its drive sections” as taught by Mori et al. for the purpose of providing continuous driving in one direction in synchronism operation.
Since Nakahara et al. and Mori et al. are both from the same field of endeavor (piezoelectric actuator), the purpose disclosed by Mori et al. would have been recognized in the pertinent art of Nakahara et al.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-4 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johansson (U.S. Patent No. 6967430) discloses small electromechanical actuators operating at or close to a resonance frequency.
Sugahara (U.S. Patent No. 7417358) discloses an actuator includes an apex section which can make a contact with a paper, a thin plate which has two inclined sections each extending from the apex section, a piezoelectric layer which is arranged on each of the inclined sections, and an individual electrode which is provided to each of the piezoelectric layers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






30 January 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837